Title: To James Madison from William Lee, 17 December 1808
From: Lee, William
To: Madison, James



Sir,
Bordeaux Decr 17: 1808.

After three or four battles which you will find detailed in the Several bulletins accompanying this, the Emperor has entered Madrid where it is said he is occupied in arrangements for the crowning of his brother.  The Army of Genl. Junot left this City a few days since for Portugal having received orders to be at Lisbon on the 10th. of January.
One other division of forty five thousand men are now beginning to pass through.  This we are told will be the last, and when added to those already gone by form an army of four hundred and eighty thousand men.  It is scarcely possible to believe the Spaniards will be able to resist this force.  The conquest therefore of that country appears certain.  Indeed it has for some weeks been considered as a thing of course and the minds of frenchmen begin now to be occupied in endeavouring to divine what the future conquests are to be.  They think the ottoman & Turkish Empire must undergo some change and that while one hundred or one hundred and fifty thousand men will be left in Spain to Secure the tranquility of  four hundred thousand Spaniards will be drawn out to assist in settling the destinies of Europe according to the plan of the two Emperors.
The Commercial State of this Country remains the same.  The distress in the sea ports particularly in this is very great.  The poverty of the people has lessened so very considerably the consumption of foreign articles, particularly of colonial produce, that they have diminished more than one half in price which has caused the ruin of a crowd of speculators and increased the want of confidence.
Some of our Vessels have obtained permission to put to sea with Cargoes, under french colours but as I have thought these expeditions out of all rule as respects their american character I have refused to deliver their papers.  As these Vessels assume the french character merely to get out of port and when at sea are to be protected by their american papers & a British Licence it would be extremely dangerous for me if it was discovered by this Government that I lent my authority to such transactions.  This & the motive above mentioned will I trust be thought a sufficient justification (should any complaint reach you on this head) for my conduct.
I beg leave to transmit you a copy of my letter to Genl. Armstrong on this Subject accompanied by a list of the American Vessels in this Port.  With great respect I have the honor to remain Your Obt. Servant

Wm. Lee

